     Case 2:19-cv-02159-JCM-BNW Document 48 Filed 04/06/20 Page 1 of 3




 1   Burke Huber
     Nevada State Bar No. 10902
 2   RICHARD HARRIS LAW FIRM
     801 South 4th Street
 3   Las Vegas, Nevada 89101
     Tel: (702) 444-4444
 4   Email: burke@richarcharrislaw.com
     Attorneys for Plaintiff
 5
 6                               UNITED STATES DISTRICT COURT

 7                                      DISTRICT OF NEVADA

 8   BRENNA SCHRADER, an individual, on
     behalf of herself and all others similarly
 9   situated,                                    Case No. 2:19-cv-02159-JCM-BNW

10                 Plaintiff,

11           vs.
                                                  STIPULATION TO EXTEND
12   STEPHEN ALAN WYNN; an individual;            DEADLINE FOR PLAINTIFF TO FILE
     MAURICE WOODEN, an individual, WYNN          A RESPONSE TO DEFENDANTS’
13   LAS VEGAS, LLC dba WYNN LAS VEGAS            MOTION TO DISMISS, MOTION FOR
     a Nevada Limited Liability, WYNN             MORE DEFINITE STATEMENT AND
14   RESORTS, LTD, a Nevada Limited Liability     MOTION TO STAY DISCOVERY
     Company; and DOES 1-20, inclusive; ROE
15   CORPORATIONS 1-20, inclusive,                (SECOND REQUEST – Response to
                                                  Motion to Dismiss, Motion for a More
16                 Defendants.                    Definite Statement and Motion to Stay
                                                  Discovery)
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:19-cv-02159-JCM-BNW Document 48 Filed 04/06/20 Page 2 of 3




 1          IT IS HEREBY STIPULATED by and between Plaintiff, Brenna Schrader, (“Plaintiff”),

 2   through her counsel Burke Huber, at the Richard Harris Law Firm, and Defendants, Wynn Las

 3   Vegas, LLC (“Defendant Wynn, LLC”) and Wynn Resorts, Ltd. (“Defendant Resorts”), through

 4   their counsel Jackson Lewis P.C., Defendant, Stephen Alan Wynn (“Mr. Wynn”), through his

 5   counsel Peterson Baker, PLLC, and Defendant, Maurice Wooden (“Mr. Wooden”), by and

 6   through his counsel Kennedy & Couvillier, (collectively “Defendants”), that Plaintiff shall have

 7   an extension to May 1, 2020 to file a response to all pending motions.

 8               This Stipulation is submitted and based upon the following:

 9          1.        On March 6, 2020, Defendant Wynn, LLC filed a Motion to Dismiss [ECF No. 35]

10   to which Defendant Resorts filed a Joinder [ECF No. 37]; Defendant Resorts filed a Motion to

11   Dismiss [ECF No. 36]; Mr. Wynn filed a Motion to Dismiss [ECF No. 39]; and Mr. Wooden

12   filed a motion for a more definite statement [ECF No. 33.]

13          2.        In addition, Defendant Wynn, LLC and Defendant Resorts, filed a Motion to Stay

14   Discovery [ECF No. 38], to which Mr. Wynn and Mr. Wooden filed a Joinder [ECF Nos. 40, 42].

15          3.        Previously, on March 20, 2020, the parties stipulated to allow Plaintiff a 21-day

16   extension to file a response by April 10, 2020 to Defendants’ motions as listed above.

17          4.        Due to the complexity of the motions filed and the current complications made by

18   the Coronavirus, the parties respectfully request the Court grant Plaintiff an additional extension

19   up to and including May 1, 2020 to file a response to Defendants’ motions.

20          5.        This is the second request for an extension of time to file a response to Defendants’

21   motions.

22          6.        This request is made in good faith and not for the purpose of delay.

23          7.        Nothing in this Stipulation, nor the fact of entering to the same, shall be construed

24   as waiving any claim and/or defense held by any party.

25   ///
26
     ///
27
28   ///

                                                        2
     Case 2:19-cv-02159-JCM-BNW Document 48 Filed 04/06/20 Page 3 of 3




 1   Dated this 3rd day of April, 2020.

 2     RICHARD HARRIS LAW FIRM                           JACKSON LEWIS P.C.
 3     /s/ Burke Huber                                   /s/ Joshua A. Sliker
       Richard Harris, Bar No. 505                       Deverie J. Christensen, Bar No. 6596
 4     Benjamin Cloward, Bar No. 11087                   Joshua A. Sliker, Bar No. 12493
       Burke Huber, Bar No. 10902                        Daniel Aquino, Bar No. 12682
 5     801 S. Fourth Street                              300 S. Fourth Street, Ste. 900
       Las Vegas, Nevada 89101                           Las Vegas, Nevada 89101
 6     Attorney for Plaintiff
       Brenna Schrader                                   Attorneys for Defendants
 7                                                       Wynn Las Vegas, LLC and Wynn Resorts,
 8                                                       Ltd.
       KENNEDY & COUVILLIER
 9                                                       PETERSON BAKER, PLLC

10     /s/ Maximiliano Couvillier                        /s/ Nikki L. Baker
       Maximiliano D. Couvillier, Bar No. 7661
11     3271 E. Warm Springs Road                         Nikki L. Baker, Bar No. 6562
       Las Vegas, Nevada 89120                           701 S. 7th Street
12     Attorney for Defendant                            Las Vegas, Nevada 89101
       Maurice Wooden                                    Attorney for Defendant
13                                                       Stephen Alan Wynn
14
15
     ORDER
16
     IT IS SO ORDERED:
17
18
19   United States DistrictDISTRICT
                            Court/Magistrate Judge
     UNITED    STATES                JUDGE
20
21   Dated: _________________________
22
23
24
25
26
27
28

                                                     3
